Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed August 02, 2022 in response to the Office Action of May 02, 2022 is acknowledged and has been entered. Claims 1, 8, 11, 14, 22 and 24 have been amended. Claims 2-3, 7 and 17 have been canceled. Claims 1, 4-6, 8-16 and 18-24 are pending and under examination in this Office action.

Response to Amendment
The rejections under 35 U.S.C. 112(b) to claims 3, 8, 18, 11, 21 and 24 are now withdrawn in view of the claim amendment. 
The rejection under 35 U.S.C 102(a)(1) to claims 1, 5-7 and 13-17 is now withdrawn in view of the claim amendment or claim cancellation.
The rejections under 35 U.S.C 103 to claims 2-4, 9-12, 19-23 are now withdrawn in view of the claim amendment or claim cancellation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-13 and 22-24 are directed to an “apparatus” which describes one of the four statutory categories of patentable subject matter, i.e., a machine.
Claims 14-21 are directed to a “method” which describes one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One:  
Claims 1, 14 and 22 recite (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: 
The claims recite estimating bio-information of an object based on a characteristic point from a pulse wave signal measured at a time that is based on time information of another characteristic point from another pulse wave signal. 
In claims 1, 14 and 22, the limitations of “(1) obtaining a time value of the second pulse wave signal corresponding to the time value of the first characteristic point as the time value of the second characteristic point, (2) obtaining an amplitude value of the second pulse wave signal corresponding to the time value of the second characteristic point as the amplitude value of the second characteristic point, and (3) estimating the bio-information based on the at least one of the time value and the amplitude value of the obtained second characteristic point from a pulse wave signal” can be practically performed in the human mind, with the aid of a pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the steps. 
If a person were to observe a pulse wave signal, he/she would be able to identify a characteristic point, for example, a peak, or a second differentiation, or any feature of a pulse wave at particular time points, and such a characteristic point would have a time value and an amplitude value since a pulse wave signal represents amplitude variation of pulses over a time course.
When a time value of the characteristic point of one pulse wave signal (i.e., the first pulse wave signal) is identified, with a further observation of two pulse wave signals (i.e., the first pulse wave signal and the second pulse wave signal as claimed), either by a side-by-side or an overlay comparison, a time value of the second pulse wave signal corresponding to the time value of the first characteristic point may be identified, and an amplitude value associated with that particular time value may also be identified.
Estimating a bio-information based on such a characteristic point, for example, estimating a blood pressure from a pulse wave velocity, can also be performed in the human mind, with the aid of a pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the steps. There is nothing to suggest an undue level of complexity in how these steps are performed. Therefore, a person would be able to perform the identification and selection mentally.
Prong Two: Claims 1, 14 and 22 do not include additional elements that integrate the mental process into a practical application. 
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional steps of (1) obtaining a first characteristic point from a first pulse wave signal measured by the pulse wave sensor at a calibration time while a user is in a non-movement state, and (2) obtaining a second characteristic point from a second pulse wave signal measured by the pulse wave sensor after the calibration time.  These steps represents mere data gathering or pre-solution activities that are necessary for use of the recited judicial exception and are recited at a high level of generality. The steps of obtaining characteristic points from the pulse wave signals measured by a pulse wave sensor are recited at a high level of generality with conventionally used tools (see below Step IIB for further details), thus insignificant conventional extra-solution activities.  Accordingly, these additional steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are hence directed to an abstract idea.
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident on these additional elements, and the generated bio-information is not outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1, 14 and 22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional steps of obtaining characteristic points from the pulse wave signals measured by the pulse wave sensor. These steps represent mere data gathering that are necessary for use of the recited judicial exception and are recited at a high level of generality.
The pulse wave signal is determined by a pulse wave sensor. This additional limitation merely represents insignificant, conventional tool well-understood in the industry of pulse wave based bio-information estimation, as evidenced by “Seamless Healthcare Monitoring: Advancement in Wearable, Attachable, and Invisible Devices”, Tamura et al., Ed. Springer International Publishing AG 2018, hereinafter Tamura.  
In Tamura, Part III. Chapter 6, pp.159-192, the PPG sensor is described for measuring pulse wave signals. In specific, in p.159 states “one of the most popular wearable devices is a pulse rate (PR) monitor using photoplethysmography (PPG), which was first introduced in the late 1930s as an optical and noninvasive method used to detect volume changes in blood vessels”.
Accordingly, these additional steps and tools for measuring a pulse wave signal and contact pressure, and outputting a notification amount to no more than insignificant conventional extra-solution activity.  Mere insignificant conventional extra-solution activity cannot provide an inventive concept.  The claims hence are The not patent eligible.  
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely:
further describe the extra-solution activities such as the setting, the structure or tool used for such activity (the communication interface – claim 23);
further describe the abstract idea such as describing further data analysis including noise removal and statistical manipulation of the data (claims 4, 9-12 and 19-21);
further describe additional extra-solution activities such as detecting characteristic points (claims 5-6, 8, 15-16, 18 and 24);  
further describe the bio-information to be estimated (claim 13).
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Examiner’s Notes
Examiner notes that, the currently pending claims, though rejected under 35 U.S.C. 101, are not rejected under prior arts. The following features of claims 1, 14 and 22: ”obtain an amplitude value of the second pulse wave signal corresponding to the time value of the second characteristic point as the amplitude value of the second characteristic point, the time value of the second characteristic point corresponding to the time value of the first characteristic point that is obtained from a first pulse wave signal at a calibration time when the user is in a non-movement state”, along or with other claimed elements, are not disclosed or taught in the references of record for rejections or the cited pertinent arts, individually or combined.

Response to Argument
Applicant’s arguments in regard to the rejection to claims 1, 4-6, 8-16 and 18-24 under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant’s specific assertions are addressed below with Examiner’s considerations:
Applicant asserted on pp.12-13 of the Remark that the claims are not directed to an abstract idea. Under Prong Two of Step 2A, the January 2019 Guidance explains that a claim is not “directed to” a judicial exception, if the claim as a whole integrates the recited judicial exception into a practical application of that exception. Applicant asserted that claims 1 and 14 do not recite any mathematical formula or any method of organizing human activity, and the alleged judicial exception is integrated into a practical application of reducing the time and improving the accuracy of bio-information estimation.
Applicant asserted on p.14 of the Remark that the claims amounts to significantly more than the alleged abstract idea and the claims satisfy Step 2B of the Examination Guidance, in which it states that whether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination, and the inventive concept has added unconventional features that are not well-understood, routine, conventional to improve accuracy of bio information estimation, which add meaningful limitations and qualifies as significantly more. 
Examiner respectfully disagrees and refers to the January 2019 Guidance that is also referenced in Applicant’s Remarks, also see MPEP 2106.04 and 2106.05. As addressed in the rejection, in claims 1, 14 and 22, the steps of obtaining a time value and an amplitude value of the second characteristic point and estimating a bio-information based on at least one of the time value and the amplitude value are considered an abstract idea (Step 2A, Prong 1). These steps, as recited, can be practically performed in the human mind, with the aid of a pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the steps.
Moving to Step 2A, Prong 2, according to the Guidance, MPEP 2106.04.II.A.2: “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application?”. Note that whether the judicial exception is integrated into a practical application is tested on the additional elements, not the abstract idea itself. In other words, the practical application cannot be the abstract idea itself. In claims 1, 14 and 22, the additional elements of a pulse wave sensor and the steps of obtaining the first and the second characteristic points from the first and the second pulse wave signals at different times and different user condition are considered mere data gathering or pre-solution activities that are necessary for use of the recited judicial exception and are recited at a high level of generality.
Moving further to Step 2B, according to the Guidance, MPEP 2106.05.I: “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself”. Similar to Step 2A, Prong 2, whether a claim amounts to significantly more is tested on the additional elements, not the abstract idea itself. It is the additional elements that amount to significantly more than the judicial exception itself. Accordingly, the improvements cannot be the abstract idea itself. In claims 1, 14 and 22, the additional steps of obtaining the first and the second characteristic points from the first and the second pulse wave signals at different times and different user condition are considered mere data gathering or pre-solution activities that are necessary for use of the recited judicial exception and are recited at a high level of generality. The additional element of a pulse wave sensor for measuring pulse wave signals merely represents insignificant, conventional tool well-understood in the industry of pulse wave based bio-information estimation, as evidenced by Tamura cited in the rejection.
In MPEP 2106.05.I.A, it lists limitations that the Supreme Court have found to quality as “significantly more” when recited in a claim with a judicial exception. However, note that these limitations refer to “additional element” amount to an inventive concept.
Examiner suggests that any improvement and practical application that the claimed invention may provide should be recited as being detached from the abstract idea itself, i.e., they should be recited as additional elements outside the abstract idea. 
Based on the above consideration, claims 1, 4-6, 8-16 and 18-24 remain rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Seamless Healthcare Monitoring: Advancement in Wearable, Attachable, and Invisible Devices”, Tamura et al., Ed. Springer International Publishing AG 2018. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408)918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793